Citation Nr: 1449806	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  11-26 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 70 percent for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1970 to December 1972.

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction of this case now resides with the RO in New York, New York.

In the October 2011 substantive appeal, the Veteran requested a hearing before the Board at the RO.  The Veteran was scheduled for a hearing in May 2013, which he postponed, and was scheduled for another hearing in August 2014, to which he did not appear.  The Board will proceed with appellate review.

The Board also notes that a December 2003 rating decision granted a total disability rating based on individual unemployability, effective April 25, 2003.


FINDING OF FACT

For the period on appeal, the Veteran's psychiatric disability was manifested, primarily, by near-continuous anxiety and panic affecting the ability to function independently, appropriately and effectively, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, and impairment of memory.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for a psychiatric disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that the VA satisfied its duty to notify the Veteran in a September 2008 letter to the Veteran.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by determining the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In rating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical and industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2014).  Separate ratings can be assigned for separate periods of time based on facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Veteran's anxiety disorder has been assigned a 70 percent rating for the entire period on appeal, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9400 and the General Rating Formula for Mental Disorders.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2014).

The maximum schedular rating of 100 percent is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2014).

In addition, when rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the lengths of remissions, and the Veteran's capacity for adjudgment during periods of remission.  The rating agency shall assign a rating based on all evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  However, when rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2014).  

The use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  

In rendering the decision below, the Board has considered the Global Assessment of Functioning scale (GAF) scores that mental health professionals have assigned to evaluate the Veteran.  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a Veteran's disability and assigning disability rating.  However, they are just one of many factors considered when determining a rating.

A review of the record shows that the Veteran received private treatment in 2007.  Private treatment records show that the Veteran had chronic headaches with periods of exacerbating, severe, persistent and refractory crisis triggered to stress, anxiety and insomnia.  In May 2007 he had an acute crisis of severe anxiety characterized by persistent feeling of fear, apprehension, crying, and autonomic hyperactivity symptoms, such as excessive perspiration, palpations, muscle cramps and severe headache.  The Veteran was alert, fully oriented, had delayed answer and difficulty following serial-commands, had decreased attention and concentration, and was generally pessimistic and negative.

At an October 2008 VA examination, the examiner reviewed the Veteran's medical history and recited the Veteran's reported symptoms.  The Veteran reported anxiety symptoms every day that were more severe during stressful times.  The symptoms were severe enough to interfere with social and family functioning.  The Veteran reported memory problems and chronic headaches.  The Veteran reported shortness of breath, palpitations, trembling, chest pain, abdominal distress, difficulty in concentrating and neurovegetative symptoms.  The Veteran also reported memory loss.

On mental examination, the Veteran was alert and dressed appropriately.  He had clammy hands and appeared anxious and worried.  He sat in a chair with his hands crossed making rocking movements.  He showed severe difficulty of attention and had severe memory problems exhibited by difficulty in recalling personal things like dates of marriage, number of sons, dates when he was working in the army, medications, and so on.  He moved his leg constantly and talked in a normal tone at a rapid pace without making visual contact.  The examiner frequently repeated questions.  The Veteran denied hallucinations, and suicidal or homicidal thoughts.  He was oriented in time, person and place.  His long and short-term memory were within normal limits but his medium-term memory was abnormal.  He exhibited no obsessive or ritualistic behavior.  

The examiner noted that the Veteran was usually helped by his wife in paying bills and managing finances.  The examiner concluded that the Veteran's symptoms were severe enough and interfered with social and family functioning and required continuous medication and psychological treatment.  The examiner assigned a GAF score of 45.

Based on the evidence of record the Board finds that an increased rating of 100 percent is not warranted.  There is no indication that the Veteran has, for example, consistently had GAF scores of 40 or below, indicative of a severe level of impairment consistent with a 100 percent rating.  The Veteran has been assigned a GAF score of 45, which is indicative of serious symptoms, but not total impairment.  Further, the best medical evidence of record, overall, gives no indication that the Veteran has any symptoms that warrant a 100 percent rating.

For example, VA treatment records, private treatment records and the VA examination show that the Veteran does not have delusions or hallucinations; was intact to person, time and place; had unremarkable thought process and content; did not display obsessive or ritualistic behavior; did not have homicidal or suicidal thoughts; and was able to maintain minimal personal hygiene, providing persuasive evidence against a 100 percent rating.  In addition, he maintained a family relationship showing that he did not have total social impairment.  Looking at the medical evidence as a whole, the Board finds that a higher rating of 100 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.  His own statements provide evidence against this finding.

The Board has considered a staged rating, but finds that the totality of the evidence shows a 100 percent rating is not warranted at any point during the period on appeal.  The Board finds that the preponderance of the evidence is against the assignment of a rating greater than 70 percent for a psychiatric disability at any time under consideration.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also notes that the Veteran has already been assigned a total disability rating based on individual unemployability (TDIU).  Thus, the VA has considered the effect of the Veteran's disability on his employability and found that a TDIU was warranted.  A TDIU can be assigned where there is an inability to secure or follow a substantially gainful occupation.  A 100 percent rating requires total occupational and social impairment, which is not shown.

The Board has also considered whether referral for the consideration of an extraschedular rating is warranted for an anxiety disorder.  In exceptional cases an extraschedular rating may be assigned.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  In the second step of the inquiry, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, such as marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1) (2014).  When the rating schedule is inadequate to rate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2014).  

The Board finds that the symptomatology and impairment caused by the Veteran's anxiety disorder are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on memory loss, anxiety, panic, depression, and difficulty in maintaining effective relationships.  In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's psychiatric disability is manifested by symptoms that are part of the schedular rating criteria.  Therefore, referral for consideration of an extraschedular rating is not warranted.



ORDER

Entitlement to a rating in excess of 70 percent for a psychiatric disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


